SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

556
KA 15-00637
PRESENT: SMITH, J.P., CARNI, DEJOSEPH, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MICHAEL NEWSOME, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


ROBERT TUCKER, PALMYRA, FOR DEFENDANT-APPELLANT.

RICHARD M. HEALY, DISTRICT ATTORNEY, LYONS (BRUCE A. ROSEKRANS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wayne County Court (Daniel G.
Barrett, J.), rendered January 8, 2015. The judgment convicted
defendant, upon his plea of guilty, of criminal contempt in the first
degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Newsome ([appeal No. 1] ___ AD3d
___ [June 10, 2016]).




Entered:    June 10, 2016                          Frances E. Cafarell
                                                   Clerk of the Court